Court were unanimously of Opinion that the Guardian had no Right to Release. (2)

(2) From the pleadings in this case it would seem that there was no attempt to affect the guardian with any liability on the covenants of the indenture, but that the mailer’s claim was on the ground of deception and imposition in inducing him to enter into it. See Blunt v. Melcher, 2 Mass. 228. In that case it was held, that where a ward binds himself with the assent of his guardian, the words describing his duties are not the covenants of the guardian, though he signs and seals the indenture. But in an indenture between father, son, and mailer, under 5 Eliz. c. 4, the father is answerable in covenant for what is to be performed by the son. Com. Dig. Covenant, A 2. Doug. 518. 8 Mod. 190. 3 Dane Ab. 588. Whether a father or guardian liable on a broken covenant for service would have any power to release the mailer from a covenant beneficial to the minor, is not here decided. It is a general rule that contracts beneficial to the ward cannot be avoided by the guardian. See 13 Mass. 240.